Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first action on the merits, responsive to application 16/748,476 filed on 21 January, 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references listed on the information disclosure statement (IDS) are considered by the examiner.
Claims 1 – 20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (hereinafter Matsuyama) US PG Pub. 2016/0048413 in view of Consoli et al. (hereinafter Consoli) US PG Pub. 2020/0219627.
Regarding claim 1:
Matsuyama discloses a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process [a program for making a computer attain any one of the functions, can be recorded on a non-transitory recording medium readable by a computer, par. 155] comprising: 
calculating, based on job information indicating an attribute of a first job that is newly submitted and an attribute of each of a plurality of second jobs that have been executed, a first similarity level indicating a level of similarity of the job information between the first job and each of the plurality of second jobs by using a first calculation expression [FIG. 12 (OP51) – (OP53) obtaining clusters of job history (plurality of second jobs) and (OP54) calculating a similarity level between a new job “p” and the plurality of second jobs in the cluster using a calculation expression relating resource usage of new job to each element, also see par. 118];
[(OP54) – (OP55) indicated as a probability, based on the resource record list of jobs in a history cluster (par. 114), obtaining the “estimated belonging probability of the new job with the input parameter being "P" with respect to each element C2 of ML”, par. 119. The belonging probability is a measure of similarity in the clusters because “execution histories contained in the same cluster mutually have a predetermined degree of similarity”, par. 62, and “The new job belonging cluster presumption unit 132 presumes which cluster in the clusters generated by the execution history cluster generating unit 131 the new job belongs to”, par. 63]; 
estimating, based on second job power consumption information indicating power consumption consumed by executing each of the plurality of second jobs, first power consumption to be consumed by executing the first job at power consumption indicated by the second power consumption information of the first candidate job [(OP 54) the process obtains an estimated value of resource usage based on second information jobs in cluster list, that is, “obtaining a resource usage quantity of the new job”, par. 113]; 
obtaining, after the first job is executed, first job power consumption information indicating power consumption that has been consumed by executing the first job [FIG. 8 after a job is executed (OP11), record variation of resource usage (OP12)]; 
calculating, based on the first job power consumption information and the second job power consumption information, for at least one of the plurality of second jobs, a similarity level indicating a level of similarity of power consumption between the first job and the at least one of the plurality of second jobs [(OP54) calculating a similarity level between a new job and at least one of the second jobs in the cluster of execution histories by comparison of attributes of new job and second jobs, see pars. 63 and 118];
identifying, based on the similarity level calculated for the at least one of the plurality of second jobs, one of the at least one of the plurality of second jobs whose second job power consumption information is most similar to the first job power consumption information as a second candidate job [(OP54) - (OP55) “estimated belonging probability of the new job with the input parameter being "P" with respect to each element C2 of ML”, par. 119]; and
Matsuyama however, does not exactly disclose, calculating and identifying based on a second similarity level, and adjusting the first similarity calculation expression to increase the first similarity level to be calculated between the first job and the second candidate job.
Consoli teaches a method of clustering, or in other terms grouping, of similar subjects.
Consoli additionally teaches a second similarity calculation and adjusting the first calculation expression to increase the first similarity level to be calculated between the first job and the second candidate job [performing a second clustering operation and updating weighting values retaining the values of the second datasets, par. 20-21].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented an iterative process per the teachings of Consoli in the program of Matsuyama. One would have been motivated to do so “in order to generate a satisfactory or optimized dataset of weighting values which allows for the subject data to be modified to a high degree of accuracy, such that there is improved separation between groups of subjects and improved similarity of subjects within a group”, par. 21, Consoli.

Regarding claim 2:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 1.  Matsuyama further discloses calculating the first similarity level, the job information of the first job and the job information of the plurality of second jobs and determining the first similarity level between the first job and each of the plurality of second jobs [FIG. 12 (OP 55), see par. 119 where the similarity is calculated as a probability between a new job and plurality of history jobs in the cluster].
Matsuyama, however, does not disclose calculating a topic distribution indicating rates of occurrences of topics.
Consoli further teaches
the calculating the first similarity level includes [a first similarity level calculation]: 
calculating a topic distribution indicating rates of occurrence of topics included in information of a first job and information of each of a plurality of second jobs [for a plurality of records (similar to job information) with each record containing a set of fields, values or variables (similar to topics), par. 54, of those values (i.e. topics) at least two are selected, the selected values are referred to as principal components, par. 56. For the selected values, a first dataset of weighting values is generated (dataset of weighting values of the principal components is mapped to the distribution of topics)], and 
determining a similarity level of topic distribution between the first job and each of the plurality of second jobs as the first similarity level between the first job and each of the plurality of second jobs [similarity of principal components based on their weighting values is determined, par. 59].

Regarding claim 3:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 2. Matsuyama does not exactly disclose calculating similarity using weights of individual topics.
Consoli further teaches
the calculating the first similarity level includes calculating the first similarity level by using weights of individual topics, based on the first calculation expression in which a similarity level of the job information including a particular topic increases as a value of weight of the particular topic increases [calculating a similarity level is by first generating a dataset of weighting values of at least two principal components (topics), and “performing a clustering algorithm on the weighted dataset of subject data so as to cluster similar subjects into groups of subjects having similar [] characteristics”, par. 6. The clustering by similarity means that as two or more subjects in the dataset have increased weight, they will be closer together, in other words have higher similarity score]; and 
the adjusting the first calculation expression includes increasing the value of weight of a topic included in the job information of the second candidate job [in a second iteration process, the weights are increased because they are divided by a value between 0 and 1, par. 15].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combined system to implement increasing the weight of topics taught by Consoli in the system of Matsuyama “in order to improve a likelihood of appropriate weighting values being identified. In particular, this allow a heuristic search to be 

Regarding claim 5:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 1. Matsuyama does not disclose the calculating the second similarity level.
Consoli further teaches:
the calculating the second similarity level is performed for a predetermined number of second jobs which are selected, from among the plurality of second jobs, in order starting from a second job whose first similarity level is highest among the plurality of second jobs [the second similarity level is calculated iteratively (5) Fig. 3, of a previously clustered set (4), see par. 25. Subsequent clustering process is performed on a similarity-based clustered group, in other words, ordered from a subject (job) most similar to a second subject in the cluster (obtained in the first clustering operation), see Fig. 4 (42), and par. 25].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement calculating a second similarity level from an ordered (or otherwise clustered) set, taught by Consoli, in the program of Matsuyama for improved numerical analysis as most common computer ordering algorithms work.

Regarding claim 6:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 1. Matsuyama does not disclose the second similarity level.

the calculating the second similarity level is performed for each of second jobs, among the plurality of second jobs, whose first similarity level is equal to or greater than a threshold [selecting weighting values for a second clustering, par. 84, setting a quality threshold of the previous (first) clustering operation “(e.g. 0.95 of the previous quality value)”, par. 85].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implement a threshold for calculating a second similarity level per the teachings of Consoli in the system of Matsuyama. One would have been motivated to do so to improve accuracy of similarity calculation by setting a cutoff error or accuracy measure or threshold on the expected results.

Regarding claim 7:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 1. Matsuyama further discloses
controlling power consumption of a high-performance computing system based on the power similarity calculation [improving the processing performance by job scheduling based on similarities of the execution histories of a parallel computer system, pars. 3-4. Scheduling jobs and allocating resource to jobs, inherently, and indirectly controls power consumption of the parallel computing system].
Matsuyama, however, does not disclose the adjusted first calculation expression.
Consoli further teaches the adjusted first calculation expression [modified weighting values, par. 12].


Regarding claim 9:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 1.
Matsuyama further discloses the first similarity level calculation using a first attribute [an explanatory variable from the appropriative record list is used in calculating the similarity, par. 114]. Matsuyama does not disclose a second similarity level.
Consoli further teaches the second similarity level are calculated based on a second attribute [weight of topics of at least two principal components, par. 6].

Regarding claim 12:
Claim 12 recites a method that is performed as recited by the program of claim 1 and is therefore rejected accordingly under the same rationale.
Regarding claim 13:
[apparatus of Fig. 1] comprising: a memory [memory (1b)]; and a processor coupled to the memory [CPU (1a)].
Regarding claim 14:
Claim 14 recites a function of an apparatus that is performed by the program of claim 2 and is therefore rejected accordingly.
Regarding claim 15:
Claim 15 recites a function of an apparatus that is performed by the program of claim 3 and is therefore rejected accordingly.
Regarding claim 17:
Claim 17 recites a function of an apparatus that is performed by the program of claim 5 and is therefore rejected accordingly.
Regarding claim 19:
Claim 19 recites a limitation of an apparatus that is recited by claim 9 and is therefore rejected accordingly.

Claims 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of Consoli and further in view of Rus V., Niraula N., and Banjade R. “Similarity Measure Based on Latent Dirichlet Allocation,” 2013, Dept. of Computer Science, The University of Memphis. (Hereinafter Rus).
Regarding claim 8:

Rus teaches wherein the first similarity level is calculated based on a latent dirichlet allocation (LDA) estimation model [calculate similarity between texts using the Latent Dirichlet Allocation, Abstract]. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combined system of Matsuyama and Consoli to calculate similarity levels implementing the Latent Dirichlet Allocation (LDA) method as proposed by Rus to address the problem of “word sense disambiguation (WSD)”, page 3, lines 7-11 of fifth paragraph, which Rus provides a solution for and one skilled in the art would have recognized the effectiveness of implementing LDA per the teachings of Rus.

Regarding claim 11:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 1. Matsuyama and Consoli do not disclose wherein the first similarity value is calculated with at least one of a cosine similarity and vector space method.
Rus teaches wherein the first similarity value is calculated with at least one of a cosine similarity and vector space method [“the similarity between two words is computed as the cosine (normalized dot-product) between the corresponding word vectors”, page 2, line 11 of second paragraph].

Regarding claim 18:
Claim 18 recites a limitation of an apparatus that is recited by claim 8 and is therefore rejected accordingly.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of Consoli and further in view of Breternitz, Jr, US Pat. 5,966,143.
Regarding claim 4:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 3.
Matsuyama further discloses calculating the first similarity level [0030].
Consoli further teaches calculating a first similarity level by employing the first calculation expression using the weight of the topic included in a job information and a second calculation expression [first and second weighting values iteratively, see at least par. 21].
Matsuyama, Consoli, do not teach determining, in accordance with the weight of topic whether to employ a first calculation expression using the weight of the topic or by employing a 
Breternitz Jr teaches determining, in accordance with a weight of topic whether to employ a first calculation expression using the weight of the topic or by employing a second calculation expression not using the weight of the topic [consider, in accordance with a weight of a value (here an edge of a vertex), “ignoring edges whose weight is below a given threshold”. Hence, in accordance with the weight of edges, a consideration whether to ignore weights or not in a calculation, col. 6 ‖ 26-38], and 
calculating the first similarity level by employing the first calculation expression or the second calculation expression depending on a result of the determining [an algorithm for calculation based on a determination, employing a first calculation or a second calculation ignoring weights below a threshold, col. 6 ‖ 26-38].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combined system of Matsuyama and Consoli per the teachings of Breternitz Jr to consider employing a calculation expression ignoring weights of topics or certain topics in the expression. One would have been motivated to do so because it “allows for an algorithmic tradeoff between performance and cost (in memory size) due to data replication”, col. 6 ‖ 36-38, Breternitz.
Regarding claim 16:
Claim 16 recites a function of an apparatus that is performed by the program of claim 4 and is therefore rejected accordingly under the same rationale.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of Consoli and further in view of Nguyen, US PG Pub. 2015/0074431.

Regarding claim 10:
Matsuyama and Consoli disclose the non-transitory, computer-readable recording medium of Claim 9.
Matsuyama further discloses the attribute of the first similarity level relates to words associated with the first job and each of the plurality of second jobs [(OP54) similarity is calculated when “job with parameter “p” belongs to each element of C2 of ML”, that is the similarity is calculated when a parameter (text) similar to new job is found in the cluster],
Matsuyama does not disclose a second similarity level.
Consoli further teaches an attribute of the second similarity level of a first job and at least one of a plurality of second jobs [second clustering based on weights of topics of principal components of at least two subjects, par. 6]
Matsuyama and Consoli do not teach an attribute relates to a power waveform.
	In the analogous art of power management, Nguyen teaches calculating a similarity level between two waveform patterns [“The waveform pattern recognition module 610 may, in response to determining that multiple known waveform patterns are associated with a common power event, determine a similarity between the waveform patterns”, par. 150].

Regarding claim 20:
Claim 20 recites a limitation of an apparatus that is recited by claim 10 and is therefore rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        

/Paul Yen/Primary Examiner, Art Unit 2186